UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6309


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHARLES EMANUEL RASH, a/k/a Chaz, a/k/a Charlie,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:01-cr-00025-JPB-DJJ-1)


Submitted:   August 26, 2010                 Decided:   September 3, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles Emanuel Rash, Appellant Pro Se. Thomas Oliver Mucklow,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Charles      Emanuel     Rash       appeals       the    district         court’s

orders denying his “Motion for Judicial Recommendation Regarding

Designation      for     Service    of    Federal        Sentence”        and       subsequent

motion for reconsideration.                We have reviewed the record and

find    no   reversible      error.        Accordingly,          we    affirm         for   the

reasons stated by the district court.                      United States v. Rash,

No.    3:01-cr-00025-JPB-DJJ-1           (N.D.     W.    Va.    Jan.      28    &    Feb.   16,

2010). We       dispense    with    oral     argument      because        the       facts   and

legal    contentions       are   adequately        presented         in    the       materials

before    the    court     and   argument        would    not    aid      the       decisional

process.

                                                                                      AFFIRMED




                                             2